DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,745,548 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Double Patenting
Applicant’s arguments, see page 7, Item 2 of the Remarks filed on 4/27/2021, with respect to the provisional, non-statutory double patenting rejection over copending Application No. 16/622,532 have been fully considered and are persuasive.  The rejection of claims 1-12 on the ground of non-statutory double patenting over copending Application No. 16/622,532 is withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1, 3-12, and 14-15 is the recitation in claim 1 that xylene soluble fraction of the second heterophasic copolymer (HECO2) has an intrinsic viscosity above 3.5 dl/g.
The closest prior art references are the following (1) Kock et al. (US 2013/0203908) and (2) Kastner (WO 2013/149915). Kock et al. and Kastner et al. are as made of record in the Non-Final Rejection mailed on 1/27/2021, the entire contents of which are incorporated into this action. 
Kock et al. (US 2013/0203908) teaches that the xylene soluble fraction of the second heterophasic propylene copolymer is equal or below 2.4 dl/g, which is entirely outside the range required by instant claim 2. It would not have been obvious to use a second heterophasic copolymer (HECO2) having a xylene soluble fraction of above 3.5 dl/g, based on the express disclosure of the prior art that the intrinsic viscosity if 2.4 dl/g or less. Kastner teaches heterophasic propylene compositions (abstract) which are foamed (pg. 5, ln. 10-15; pg. 27, ln. 29) for automotive articles (pg. 27, ln. 29-pg. 28, ln. 2). Kastner fails to remedy the deficiencies of Kock et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766